Citation Nr: 1500127	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 22, 2008, for the award of service connection and compensation for ischemic heart disease, for purposes of retroactive benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963, from May 1968 to February 1971, and from September 1973 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the RO that assigned an effective date of February 22, 2008, for the award of service connection and compensation for ischemic heart disease associated with herbicide exposure, for purposes of entitlement to retroactive benefits.  The Veteran timely appealed.

In June 2012, the Veteran withdrew his appeals for higher disability ratings for hypertension and for degenerative disc disease of the lumbar spine.

In April 2013, the Veteran testified during a hearing before the undersigned in Washington, DC.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; hence, he is presumed to have been exposed to Agent Orange in service.

2.  The Veteran had an acute inferoposterior lateral wall myocardial infarction and underwent cardio rehabilitation in 1991, and required a heart catheterization in 1998; on February 22, 2008, VA received the Veteran's original claim for service connection for a heart disability. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 22, 2008, for the award of service connection and compensation for ischemic heart disease are not met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In this case, the law, and not the facts, is dispositive of the claim for an earlier effective date for the award of service connection and compensation for ischemic heart disease.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

The Veteran contends, in essence, that he is entitled to an effective date prior to February 22, 2008, for the award of service connection and compensation for ischemic heart disease.

In June 1971, the Veteran filed a claim for service connection for a "broken back."  The claim was granted by the RO in an October 1971 rating decision.  In July 1972, he filed a claim for service connection for headaches and for an increased evaluation for his service-connected back disability.  Each of these claims was either denied or granted by the RO in a September 1978 rating decision.

VA records show that the Veteran was hospitalized from October to November 1984, and that one of his diagnoses at the time was hypertension.

In a September 1988 letter, a VA staff psychologist, J.W. Fudge, Ph.D., noted that the Veteran spent a week in the hospital before discharge to outpatient status with a diagnosis of post-traumatic stress disorder (PTSD), and that he was to be scheduled for individual psychotherapy.  Dr. Fudge had argued for a longer hospital stay so that medical evaluation could occur and psychotherapy could begin.  Dr. Fudge also noted that, following the Veteran's inpatient discharge, the Veteran had been interviewed and administered a short battery of psychological inventories by another psychologist, who also recommended comprehensive psychotherapy and had found that the test data supported a diagnosis of PTSD.    

Bureau of Prisons records revealed that a forensic evaluation was conducted in November 1988 for evaluation of the Veteran's mental competency to stand trial.  Other than back problems, the Veteran reported no other history of major physical health problems.  The results of a physical examination conducted in November 1988 indicate that the Veteran was "an essentially healthy male," and that an electrocardiogram at that time was normal.

In December 1988, the Veteran filed a claim for service connection for PTSD.  The claim was granted by the RO in a February 1991 rating decision.  

Private records show that the Veteran was hospitalized from March 1991 to April 1991 with an acute inferoposterior lateral wall myocardial infarction.  During his hospital course, the Veteran was in sinus bradycardia at times, and nonparoxysmal junctional tachycardia several times.  He had undergone temporary transvenous pacemaker insertion, and then required permanent transvenous pacemaker insertion.  Subsequent course was uneventful, and the Veteran was to attend cardiac rehabilitation upon discharge.

Private records dated in July 1991 show that the Veteran was doing cardiac rehabilitation three times a week and was doing well from the cardiac point of view.  Records show that the Veteran was having some problems with his insurance for psychiatric care, and had some stress at home "due to battle with VA for his benefits."

Private records dated in October 1998 show that the Veteran had not been feeling well, and that testing revealed several cardiac problems.  He was scheduled for heart catheterization in November 1998.  Records show that he was hospitalized in January 1999 for tachycardia and palpitations.

Private records dated in January 2003 reflect that it had been a long time since the Veteran had any assessment of his coronary status.  

On February 22, 2008, the Veteran filed a claim for an increased rating for his back disability; and filed claims for service connection for a pelvic disability, for a heart disability, and for high blood pressure.

The report of an October 2008 VA examination includes diagnoses of hypertension, coronary artery disease, congestive heart failure, and cardiac dysrhythmia.  Following examination, the VA examiner opined that it was less likely than not that the Veteran's heart condition was secondary to his hypertension.

The Veteran's claim for service connection for hypertension was granted in a December 2008 rating decision; an increased rating for his back disability was denied, and service connection for a heart disability were denied.

In March 2010, the Veteran contended that his heart disability and hypertension were associated with Agent Orange exposure.

The report of a July 2010 VA examination includes diagnoses of hypertension, ischemic heart disease, cardiomyopathy, congestive heart failure, and ventricular tachycardia.  Following examination, the VA examiner opined that it was more likely than not that the Veteran's hypertension contributed to development of his ischemic heart disease and cardiomyopathy.

Subsequently, in November 2010, the RO granted service connection for ischemic heart disease and cardiomyopathy, evaluated as 100 percent disabling and effective from the date of receipt of the Veteran's claim for service connection for a heart disability-i.e., February 22, 2008.

In November 2011, the RO denied an earlier effective date for the award of service connection and compensation for ischemic heart disease, for purposes of entitlement to retroactive benefits.  This appeal followed.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014).

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2). This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose. 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed a claim for service connection for a heart disability on February 22, 2008.  Prior to this time, the evidence reflects no request for service connection for a heart disability in any filings.  Nor does the evidence of record reflect that any claim, formal or informal, was pending on May 3, 1989-i.e., the issuance date of special regulations for awarding retroactive compensation for a particular covered herbicide disease-pursuant to which benefits could be granted.  Hence, there is not a single document of record, prior to February 22, 2008, that may be reasonably construed as a claim for service connection for ischemic heart disease.  38 C.F.R. §§ 3.151(a), 3.155(a).

VA issued regulations creating a presumption of service connection for ischemic heart disease, effective August 31, 2010.  75 Fed. Reg. 53,202 (August 31, 2010).    Moreover, VA interprets "ischemic heart disease" as encompassing any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  Id.  As noted above, the Veteran was hospitalized in March 1991 with an acute inferoposterior lateral wall myocardial infarction; and he subsequently underwent cardiac rehabilitation.  In 1998, he required a heart catheterization.  In October 2008, a VA examiner diagnosed coronary artery disease.  Because the Veteran's claim for service connection for a heart disability was filed prior to the issuance of the August 31, 2010 regulations, the Nehmer regulations are applicable.  Hence, the effective date, in this case, cannot be earlier than the date such claim was received by VA.  38 C.F.R. § 3.816(c)(2).   

The Veteran contends that the effective date should be as early as 1991, because Dr. Fudge had made a cardiology appointment for him in 1988, which the Veteran alleges was an implied claim, which remained pending, for service connection; and that his heart attack came afterwards in 1991.  However, treatment records or examination reports may only be considered as an informal claim when such reports relate to examination or treatment of a disability for which service connection has previously been established (i.e., an increased rating claim), or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157.  Here, there is no evidence that the Veteran filed a claim for heart disease in 1989, or at any time within one year of the 1988 cardiology appointment.  The Board also notes that examination of the Veteran in 1988 revealed no diagnosis of a heart disability.  In this case, a claim for service connection for a heart disability was not received until February 22, 2008; and there are no prior documents that can be construed as a claim for service connection for ischemic heart disease.  While the Veteran had an acute inferoposterior lateral wall myocardial infarction and underwent cardio rehabilitation in 1991, and required a heart catheterization in 1998, the effective date is governed by provisions of 38 C.F.R. § 3.816(c)(2)-namely, the latter of the dates either such claim was received by VA or the disability arose.  

The RO correctly assigned February 22, 2008-the date of claim-for the award of service connection and compensation for ischemic heart disease.  Documents submitted by the Veteran in support of his claim at that time revealed findings of a past medical history of myocardial infarction and heart catheterization; current VA examination in October 2008 includes diagnoses of coronary artery disease and congestive heart failure, as well as cardiac dysrhythmia.  Accordingly, the claim for an effective date earlier than February 22, 2008, must be denied as a matter of law.

Accordingly, the Veteran's claim for an earlier effective date for the award of service connection and compensation for ischemic heart disease, for purposes of retroactive benefits, is denied based on the law, and a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than February 22, 2007, for the award of service connection and compensation for ischemic heart disease, for purposes of retroactive benefits, is denied.  




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


